12‐4994‐cr
     United States v. Taylor


                                          UNITED STATES COURT OF APPEALS
                                              FOR THE SECOND CIRCUIT

                                                              SUMMARY ORDER

     RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT.    CITATION  TO  A
     SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY
     FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1.  WHEN
     CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE
     EITHER  THE  FEDERAL  APPENDIX  OR  AN  ELECTRONIC  DATABASE  (WITH  THE  NOTATION
     “SUMMARY ORDER”).  A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON
     ANY PARTY NOT REPRESENTED BY COUNSEL.

 1           At a stated term of the United States Court of Appeals for the Second Circuit, held
 2   at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New
 3   York, on the 21st day of October, two thousand thirteen.
 4
 5   PRESENT:                DEBRA ANN LIVINGSTON,
 6                           GERARD E. LYNCH,
 7                           CHRISTOPHER F. DRONEY,
 8                                                                Circuit Judges.
 9                                                               
10
11   UNITED STATES OF AMERICA,
12                                                                 Appellee,
13
14               ‐v‐                                                                                 No. 12‐4994‐cr
15
16   LEONARD FITZGERALD,
17                                                                 Defendant,
18
19   JAVEL TAYLOR,
20                                                                 Defendant‐Appellant.
21                                                              
22
23                                                                        JOSHUA  L.  DRATEL  (Lindsay A. Lewis, Whitney
24                                                                        Schlimbach,  of  Counsel),  Dratel  &  Mysliwiec,
25                                                                        New York, NY, for Defendant‐Appellant.
 1                                                   JUSTIN ANDERSON, AMY LESTER, Assistant
 2                                                   United States Attorneys, for Preet Bharara,
 3                                                   United States Attorney for the Southern
 4                                                   District of New York, New York, NY, for
 5                                                   Appellee.
 6


 7           UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

 8   DECREED that the judgment entered November 30, 2012, is AFFIRMED.

 9           Defendant‐Appellant Javel Taylor (“Taylor”) appeals from a judgment of the United

10   States  District  Court  for  the  Southern  District  of  New  York  (Gardephe,  J.),  entered

11   November 30, 2012.  Taylor was convicted, after a jury trial, of one count of conspiracy to

12   distribute  a  controlled  substance,  in  violation  of  21  U.S.C.  §  846,  and  one  count  of

13   distribution of a controlled substance, in violation of 21 U.S.C. §§ 812, 841(a)(1), (b)(1)(C),

14   and 18 U.S.C. § 2.  We assume the parties’ familiarity with the facts of the case and the

15   issues presented for appellate review.

16           Taylor  raises  four  claims  on  appeal:  (1)  that  the  district  court  erred  in  denying

17   Taylor’s  claim  under  Batson  v.  Kentucky,  476  U.S.  79  (1986);  (2)  that  the  district  court’s

18   admission of certain background evidence was erroneous under Rules 404(b) and 403 of

19   the  Federal  Rules  of  Evidence;  (3)  that  the  evidence  of  an  unlawful  agreement  on  the

20   conspiracy count was insufficient; and (4) that the district court erred in instructing the jury

21   on an aiding and abetting theory of liability when Taylor was portrayed as a principal at

22   trial.  We find all four claims to be without merit.


                                                        2
 1          I.  Batson Claim

 2          First, Taylor cannot demonstrate that the district court erred in concluding that the

 3   Government did not violate Taylor’s equal protection rights during jury selection.  The trial

 4   court uses a three‐step process for analyzing a claim under Batson: 

 5      First,  the  defendant  must  make  a  prima  facie  showing  that  the  prosecutor  has
 6      exercised  peremptory  challenges  on  the  basis  of  race.  Second,  if  the  requisite
 7      showing  has  been  made,  the  burden  shifts  to  the  prosecutor  to  articulate  a
 8      race‐neutral explanation for striking the jurors in question. Finally, the trial court
 9      must  determine  whether  the  defendant  has  carried  his  burden  of  proving
10      purposeful discrimination.
11
12   United States v. Douglas, 525 F.3d 225, 238 (2d Cir. 2008) (quoting Hernandez v. New York, 500

13   U.S. 352, 358‐59 (1991) (plurality opinion)) (internal citations omitted).  Taylor argued to

14   the district court that the Government used peremptory strikes to exclude three of four

15   African‐American jurors in the venire.  The district judge expressed uncertainty about

16   whether two of the three jurors identified by the defense were, in fact, African‐American,

17   but assuming that they were, credited the Government’s race‐neutral explanations for the

18   strikes.  Taylor argues that the district court erred in concluding that the Government’s

19   stated reasons for its challenges were not pretexts for racial discrimination.

20          “[T]he  trial  court’s  decision  on  the  ultimate  question  of  discriminatory  intent

21   represents a finding of fact of the sort accorded great deference on appeal.”  Hernandez, 500

22   U.S.  at  364.   Therefore, the court’s  “finding  as  to  whether  the prosecutor’s  reason  was

23   race‐neutral may be overturned only if that finding is clearly erroneous.”  Douglas, 525 F.3d


                                                    3
 1   at 239.  “Where there are two permissible views of the evidence, the factfinder’s choice

 2   between them cannot be clearly erroneous.”  United States v. English, 629 F.3d 311, 319 (2d

 3   Cir. 2011) (quoting Anderson v. Bessemer City, 470 U.S. 564, 574 (1985)) (internal quotation

 4   marks omitted).

 5          Here, the district court noted that the three jurors who had been removed by the

 6   Government “were among the most disengaged in the process,” a factor that we have

 7   previously credited as a valid race‐neutral explanation.  See Messiah v. Duncan, 435 F.3d 186,

 8   200 (2d Cir. 2006) (“A prosecutor may reasonably have qualms about a panelist who fails

 9   to  pay  attention  during  voir  dire.”).    The  court  observed  specifically  that  one  of  the

10   challenged jurors gave “monosyllabic responses” and that another appeared not to have

11   “understood all of the questions before he answered.”  See Green v. Travis, 414 F.3d 288, 300

12   (2d  Cir.  2005)  (“[T]he  unfavorable  demeanor  of  a  venireperson  has  been  held  to  be  a

13   race‐neutral explanation for a peremptory challenge.”).  We discern no clear error in these

14   determinations, nor can we identify error in the court’s conclusion that the government’s

15   reasons for striking the third juror – because her employment could lead her to identify

16   with the defendant and because she enjoyed watching CSI, a police forensic drama – were

17   not pretextual.  See United States v. Farhane, 634 F.3d 127, 157‐58 (2d Cir. 2011) (“[I]t was

18   plausible for the prosecutor to think that a juror who regularly watched television shows

19   in which forensic science conclusively solved crimes might be more inclined to demand

20   such evidence in order to convict.”).  Accordingly, Taylor’s claim is without merit.

                                                      4
 1          II.  Admission of Prior Acts as Background Evidence

 2          Taylor next argues that the district court erred in permitting an undercover officer

 3   to testify about an unconsummated drug sale several weeks before the charged conduct,

 4   in supposed violation of Rules 404(b) and 403. “We accord a district court’s evidentiary

 5   rulings deference, and reverse only for abuse of discretion.”  United States v. Cuti, 720 F.3d

 6   453,  457  (2d  Cir.  2013).    “To  find  such  abuse,  we  must  conclude  that  the  trial  judge’s

 7   evidentiary rulings were arbitrary and irrational.”  United States v. Mercado, 573 F.3d 138,

 8   141 (2d Cir. 2009).  Here, the district court did not abuse its discretion in concluding that

 9   the testimony was admissible.

10          During the challenged testimony, the officer stated that a few weeks prior to the

11   March 2011 transaction, he received a cell phone number for an individual known as “J”

12   and placed an order for crack cocaine.  Once the officer arrived at the location where he had

13   arranged  to  meet  “J,”  he  called  the  same  number  again  and  Taylor  subsequently

14   approached with “what appeared to be crack cocaine in his hand.”  Once he saw the officer,

15   however, Taylor decided not to consummate the transaction and ran into a stairwell. 

16          The  evidence  of  this  prior  occurrence  was  relevant  background  to  the  charged

17   March  2011  transaction.    “To  be  relevant,  evidence  need  only  tend  to  prove  the

18   government’s case, and evidence that adds context and dimension to the government’s

19   proof of the charges can have that tendency.”  United States v. Williams, 585 F.3d 703, 707

20   (2d  Cir.  2009).    Background  evidence  is  permissibly  admitted  “to  enable  the  jury  to

                                                       5
 1   understand the complete story of the crimes charged.”  United States v. Reifler, 446 F.3d 65,

 2   92  (2d  Cir.  2006)  (internal  quotation  marks  omitted).    Here,  the  challenged  evidence

 3   buttressed  the  officer’s  identification  of  Taylor  at  the  time  of  the  later  March  2011

 4   transaction and also helped to explain why the police were interested in purchasing cocaine

 5   from “J” on March 21, 2011. 

 6          The district court did not err, moreover, in determining that the probative value of

 7   the undercover officer’s testimony was not substantially outweighed by the danger that it

 8   would unfairly prejudice the defendant.  See United States v. Goffer, 721 F.3d 113, 129 (2d

 9   Cir. 2013).  The offered evidence was “not especially worse or more shocking than the

10   activity charged” in the indictment.  United States v. Coppola, 671 F.3d 220, 246 (2d Cir. 2012)

11   (alteration and internal quotation marks omitted).  And any risk of unfair prejudice was

12   further mitigated by a limiting instruction from the district court that specifically directed

13   the jurors that they could not convict Taylor based on any evidence of acts other than the

14   charged March 2011 transaction.  See United States v. Abu‐Jihaad, 630 F.3d 102, 133 (2d Cir.

15   2010)  (citing  Mercado,  573  F.3d  at  142).    Accordingly,  the  trial  court  did  not  abuse  its

16   discretion in admitting the evidence of the prior attempted sale.

17          III.  Sufficiency of the Evidence

18          Third, Taylor challenges his conspiracy conviction on Count One, claiming that there

19   was insufficient evidence to demonstrate an unlawful agreement to distribute controlled



                                                       6
 1   substances.  We review the sufficiency of the evidence following a criminal conviction “in

 2   the light most favorable to the government, crediting every inference that could have been

 3   drawn in the government’s favor.”  United States v. Corsey, 723 F.3d 366, 373 (2d Cir. 2013). 

 4   Central to a conspiracy conviction is an agreement to commit unlawful acts.  United States

 5   v. Praddy, 725 F.3d 147, 153 (2d Cir. 2013).  “The coconspirators need not have agreed on

 6   the details of the conspiracy, so long as they agreed on the essential nature of the plan.” 

 7   Id. (quoting United States v. Berger, 224 F.3d 107, 114 (2d Cir. 2000)).  The conspiratorial

 8   agreement, moreover, “may be tacit rather than explicit.”  United States v. Zhou, 428 F.3d

 9   361, 370 (2d Cir. 2005).

10          Citing this Court’s decision in United States v. Tyler, 758 F.2d 66 (2d Cir. 1985), Taylor

11   argues that the evidence showed that his co‐defendant, Leonard Fitzgerald (“Fitzgerald”),

12   was merely a facilitator who directed the undercover officer to buy from Taylor, and that

13   such evidence is insufficient to establish a conspiracy to distribute controlled substances. 

14   In Tyler, however, the defendant merely introduced a buyer to a seller of narcotics, and the

15   buyer and seller separately conducted the unlawful transaction.  We noted in concluding

16   that the evidence was insufficient to establish an agreement between the facilitator and the

17   ultimate seller that there was no evidence that the facilitator “asked [the buyer] how much

18   heroin he sought to purchase, that [the facilitator] indicated that he had a specific source

19   of heroin in mind for [the buyer], that [the facilitator] knew where to find [the seller] or



                                                    7
 1   expected him to be in the area, or that [the facilitator] had made any previous deals with

 2   [the seller].”  Tyler, 758 F.2d at 68‐69.

 3          That  is  not  this  case.    Drawing  all  inferences  in  favor  of  the  Government,  the

 4   evidence  here  showed  that  Fitzgerald  contacted  Taylor  in  response  to  the  undercover

 5   officer’s inquiry about purchasing crack cocaine and arranged by telephone to meet with

 6   Taylor himself.  Fitzgerald took the undercover’s $40 in marked bills and, out of the sight

 7   of the undercover officer, received the crack cocaine from Taylor.

 8          Fitzgerald’s role thus was far more active: he knew the amount of crack cocaine that

 9   the undercover officer requested; he knew how to contact Taylor; and he implied to the

10   officer that he had conducted previous deals with Taylor.  Moreover, he did not introduce

11   Taylor to the undercover officer and allow them to consummate the transaction; rather, he

12   took the officer’s money, made the exchange himself, and delivered the drugs to the officer. 

13   See United States v. Brown, 776 F.2d 397, 403 n.10 (2d Cir. 1985) (distinguishing Tyler by

14   stating that, in the case before it, “a jury could reasonably infer prior arrangements or an

15   established  working  relationship  between”  a  steerer  and  a  seller).    Thus,  the  evidence

16   presented at trial was adequate to allow the jury to conclude that Taylor and Fitzgerald had

17   consummated an unlawful agreement to distribute controlled substances.

18


19




                                                     8
 1          IV.  Instruction on Aiding and Abetting

 2          Finally,  Taylor  challenges  the  district  court’s  instruction  that  Taylor  could  be

 3   convicted  on  Count  Two,  which  charged  him  with  the  substantive  distribution  of

 4   controlled substances, as an aider and abettor of Fitzgerald’s commission of the underlying

 5   crime.  Taylor claims that, given the Government’s presentation of evidence that Fitzgerald

 6   played the role of the “steerer” in the transaction, Taylor was the principal offender and

 7   the district court should not have charged the jury on the theory that Taylor could be guilty

 8   on Count Two as an aider and abettor.  

 9          “We review challenged jury instructions de novo but will reverse only if all of the

10   instructions, taken as a whole, caused a defendant prejudice.”  United States v. Bok, 156 F.3d

11   157, 160 (2d Cir. 1998).  Those aiding or abetting any federal offense can be charged and

12   convicted as principals.  18 U.S.C. § 2.  Where two alternative theories of guilt are charged,

13   the conviction will stand as long as there is sufficient evidence to support a conviction

14   under either theory.  See United States v. Becerra, 97 F.3d 669, 672 (2d Cir. 1996) (holding that

15   a “conviction as an aider and abettor was not erroneous since the jury had ample evidence

16   on  which  to  convict  [the  defendant]  as  a  principal”).    Because  the  jury  had  adequate

17   evidence on which it could have convicted Taylor either as a principal or as an aider and

18   abetter (on the theory that Fitzgerald, who actually “distribute[d]” the drugs to the officer,

19   21 U.S.C. § 841(a)(1), was the principal, and that Taylor either “aid[ed]” or “command[ed]”



                                                     9
1   that action, 18 U.S.C. § 2), there was no error and the instruction could not have caused him

2   prejudice.  Accordingly, Taylor’s claim of error on this ground is unavailing.

3          We have considered all of Defendant‐Appellant’s remaining arguments and find

4   them to be without merit.  For the foregoing reasons, the judgment of the district court is

5   hereby AFFIRMED.

6                                                     FOR THE COURT:
7                                                     Catherine O’Hagan Wolfe, Clerk
8




                                                 10